Motion for renewal of this court’s order (163 AD2d 103) entered on July 10, 1990 granted and, upon renewal, the memorandum decision accompanying said order is recalled and vacated, and the following memorandum substituted therefor:
Order and memorandum decision of this court, entered July 10, 1990 (163 AD2d 103, supra), inter alia, affirming an order of the Supreme Court, New York County (David Edwards, Jr., J.), upon the ground that plaintiff-appellant Ansonia Associates had failed to provide notice pursuant to New York City Rent Stabilization Code (9 NYCRR) § 2523.5 (a); § 2524.2 (a), (b), (c) (2) vacated and the order of the Supreme Court is unanimously affirmed, with costs.
When on March 2, 1987 Ansonia Associates commenced this action in Supreme Court for, inter alia, a declaratory judg*135ment as to defendant-respondent’s primary tenancy, there were pending in the Civil Court three summary proceedings relating to that tenancy.
The order dismissing the complaint is affirmed for the reasons set forth in our memorandum decisions in Ansonia Assocs. v Consiglio (163 AD2d 98) and Ansonia Assocs. v Rosenberg (163 AD2d 101). In these cases we held that the action for declaratory judgment was not a legally ripe controversy due to the pendency of Civil Court proceedings which could be dispositive of the issue. Concur—Kupferman, J. P., Carro, Milonas, Wallach and Smith, JJ.